UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. / CASE NO. 8:90-CR-132-T-17AAS
REGINALD L. McCOY.

 

ORDER

This cause is before the Court on:

Dkt. 1112 Motion to Reduce Sentence Pursuant to the First Step
Act of 2018 and Request for U.S. Probation Office to
Issue Eligibility Memorandum

Dkt: 1113 Motion to Reduce Sentence Pursuant to the First Step
Act.of 2018 (pro se) ,

Dkt. 1115 Construed Motion to Reduce Sentence Pursuant to the
First Step Act of 2018 (pro se)

Dkt. 1116 First Step Memorandum

Dkt. 1117 Notice of Appearance

Defendant Reginald L. McCoy, pro se, moves for a reduction of sentence
pursuant to Section 404 of the First Step Act of 2018 and 18 U.S.C. Sec. 3582(c)}(1)(B).

The Federal Defender’s Officer has been appointed to represent Defendant
McCoy. The Motion to Reduce Sentence (Dkt. 1112) indicates that after a First Step
Memorandum is filed, Defendant McCoy will confer with the Government to determine
whether the Government objects to or agrees with a reduction in Defendant McCoy’s

sentence pursuant to Section 404.

The Government has filed an appearance, but has not filed a response which

explains the Government's position.

Because Defendant McCoy is represented by counsel, the Court will deny

Defendant McCoy’s Motions without prejudice.

After consideration, the Court denies the Motion to Reduce Sentence
as moot in part, as to the Request to Issue an Eligibility Memorandum, and denies
the Motion to Reduce Sentence without prejudice in part, subject to filing a renewed
Motion which fully addresses the relief sought by Defendant McCoy. Accordingly, it is

ORDERED that Defendant Reginald L. McCoy’s Motion to Reduce Sentence
Pursuant to the First Step Act of 2018 and Request for U.S. Probation Office to
issue Eligibility Memorandum is denied as moot in part as to the Request to Issue an
Eligibility Memorandum, and denied without prejudice in part, subject to the filing of a
Renewed Motion to Reduce Sentence Pursuant to the First Step Act of 2018 which fully
addresses the relief sought by Defendant McCoy. (Dkt. 1112). It is further

ORDERED that Defendant McCoy’s pro se Motion to Reduce Sentence Pursuant
to the First Step Act of 2018 (Dkt. 1113) is denied without prejudice, and Construed
Motion to Reduce Sentence (Dkt. 1115) is denied without prejudice.

DONE and ORDERED in Chambers in Tampa, Florida on thig ACD
day of December, 2019.

 

 

Copies to:

All parties and counsel of record
